McCay, J.
The testimony of Milly Cutts, with the admission of the defendant, in his reply to the inquiry of the Judge, pretty strongly shows that the order of the Ordinary was improperly procured. The evidence all shows that the Ordinary would not have passed the order without the consent of the mother, and the defendant admitted to the Judge what the mother testified to, on oath: that she was not informed of the contents of the paper; that, on the contrary, she was misled as to its meaning. If this be .so, the order might be collaterally attacked, since it was fraudulently procured.
¥e are free to say that we do not think the mother in a very good condition to take care of these children, and we fear that their condition will not be bettered by delivering them to her. Still, the law leaves this with the Judge, and it is not our province to interfere with his judgment, on the facts, unless the case against his judgment be a strong one. *619It must be a case of abuse of discretion to make his judgment illegal. It is only over errors of law that this Court has jurisdiction: Starr vs. Barton, 34 Georgia Reports, 99.
Judgment affirmed.